Citation Nr: 1206002	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-36 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to February 1989 and from November 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a Travel Board hearing in May 2010.  A transcript of this proceeding has been associated with the claims file.  

This issue was previously remanded by the Board in July 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

There is competent medical evidence of a diagnosis of sleep apnea shortly after service and competent allegations of continuity of sleep problems beginning upon discharge from service to the present.  


CONCLUSION OF LAW

Service connection for a sleep disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that a sleep disorder is related to his military service to include his service-connected posttraumatic stress disorder.  

Relevant Medical Evidence

Service treatment records show occasional complaints of trouble sleeping.  While the Veteran denied "frequent trouble sleeping" in reports of medical history dated in December 1984, November 1988, October 1991, and September 2001, he did report difficulty sleeping in May 1988 and "still tired after sleeping" in November 2005.  

Post-service VA treatment records show complaints of sleep problems as early as February 2006, only one month after the Veteran's discharge from military service.  At that time the Veteran complained of early wakening and hypersomnia.  Subsequently, he underwent a private sleep study in October 2007 and was diagnosed with obstructive sleep apnea syndrome.  Thereafter he was issued a CPAP (continuous positive airway pressure) machine to assist him with his breathing while sleeping.   

The Veteran filed a claim for service connection for a sleep disorder in April 2007.  In a July 2007 VA psychiatric examination, the Veteran was found to have sleep disturbances that were more likely related to his PTSD and depressive disorder.  In a subsequent January 2009 VA general examination, the examiner noted the Veteran's reported history of sleep apnea.  Unfortunately, the January 2009 VA examiner failed to address whether or not the Veteran's diagnosed sleep apnea was related to his active service.  In May 2010 the Veteran testified that his current sleep problems began upon his discharge from military service.
   
Pursuant to the July 2010 Board remand an opinion was obtained to determine whether the Veteran's diagnosed sleep apnea was related to his active service.   The examiner reviewed the claims file and indicated that a review of the file was negative for a report of a sleep study confirming a diagnosis of sleep apnea.  The examiner also indicated that there was nothing in the Veteran's service treatment records indicating that he had a nocturnal breathing disturbance.  Thus, the examiner opined that as there was no evidence of a diagnosis of sleep apnea in the military, it was unlikely the Veteran's sleep respiratory disorder was related to his military service.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Analysis

Given the above, the Board finds that service connection for a sleep disorder is warranted.  Significantly, a November 2005 service treatment record shows complaints of "still feel tired after sleeping" and post-service treatment records show complaints of sleep problems as early as February 2006, with a subsequent diagnosis of obstructive sleep apnea syndrome in October 2007.  Furthermore, the Veteran has provided competent testimony of continuity of symptomatology in that his sleep problems began around the time of his discharge from military service.  While the December 2010 VA examiner opined that the Veteran's current sleep problems are not related to his military service, the Board notes that this opinion is based on inaccurate facts as the December 2010 VA examiner indicated that there was no current diagnosis of sleep apnea and no in-service complaints of sleep problems, both of which are untrue.  Furthermore, as above, the July 2007 VA psychiatric examiner opined that the Veteran's sleep disturbances were likely related to his service-connected PTSD.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a sleep disorder.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   



ORDER

Service connection for a sleep disorder is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


